8 PROB 12C                                                                        Report Date: February 28, 2020
(6/16)
                                                                                                   FILED IN THE
                                       United States District Court                            U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF WASHINGTON

                                                      for the
                                                                                          Mar 06, 2020
                                        Eastern District of Washington                        SEAN F. MCAVOY, CLERK




                     Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Kristina Dawn Russette                  Case Number: 0980 1:16CR02006-EFS-11
 Address of Offender:                                           Spokane Valley, Washington 99216
 Name of Sentencing Judicial Officer: The Honorable Edward F. Shea, Senior U.S. District Judge
 Date of Original Sentence: June 15, 2017
 Original Offense:        Conspiracy to Distribute Methamphetamine, 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii) and
                          846
 Original Sentence:       Prison - 30 Months;              Type of Supervision: Supervised Release
                          TSR - 36 Months
 Asst. U.S. Attorney:     Benjamin David Seal              Date Supervision Commenced: July 19, 2018
 Defense Attorney:        Federal Public Defender          Date Supervision Expires: July 18, 2021


                                         PETITIONING THE COURT

                 To issue a SUMMONS.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

             1          Mandatory Condition #1: You must not commit another federal, state or local crime.

                        Supporting Evidence: Ms. Russette is alleged to have violated mandatory condition number
                        1 by being arrested near Box Elder, Montana, on January 28, 2020, and being subsequently
                        charged in tribal court for Possession of Drug Paraphernalia, in violation of Tribal Code
                        Title 10, Chapter 10.201, a misdemeanor.

                        On July 19, 2018, Ms. Kristina Russette signed her conditions relative to case number
                        1:16CR02006-EFS-11, indicating she understood all conditions as ordered by the Court.
                        Specifically, Ms. Russette was made aware by her U.S. probation officer that she was
                        required to refrain from committing any federal, state or local crimes.

                        Specifically, on January 28, 2020, at approximately 12:14 a.m., while engaged in running
                        stationary radar, a Chippewa Cree Law Enforcement Officer observed a vehicle “roll
                        through” a stop sign at an intersection while traveling west on Lower Box Elder Road near
                        Box Elder, Montana. The vehicle was subsequently stopped by law enforcement and Ms.
                        Russette was identified as the driver of the vehicle. Ms. Russette was questioned on any
                        possession of drugs, weapons, or currency, and she denied any possession of all items as
Prob12C
Re: Russette, Kristina Dawn
February 28, 2020
Page 2

                    questioned, although the officer noted the client glanced away on several occasions and
                    hesitated in her response during questioning. It should be noted, Ms. Russette additionally
                    had two other parties in the vehicle present with her, who she identified by name to law
                    enforcement and she stated she was simply providing a ride for them.

                    Law enforcement then requested to search the vehicle, to which Ms. Russette complied. A
                    subsequent search of the vehicle yielded tin foil in the driver’s door with burn marks on it,
                    a plastic “baggy” with a “white powdery residue” in it, and two “small containers.” All
                    parties were detained due to the paraphernalia located in the vehicle.

                    A subsequent full search of the vehicle yielded no additional contraband or evidence other
                    than that previously located by officers during their field search of the vehicle. It should be
                    noted, the report concludes by noting detention staff did provide the arresting officer with
                    an additional “piece of paper and more tinfoil.” The officer noted the presence of a
                    “crystalline substance” inside of the paper that appeared to be methamphetamine, and it later
                    tested positive for methamphetamine. The report does not elaborate as to under what
                    circumstances the evidence was located or as to who it was attributed as belonging to.

                    On February 28, 2020, the Chippewa Cree Tribal Court was contacted telephonically by the
                    undersigned officer who confirmed Ms. Russette was currently charged with Possession of
                    Drug Paraphernalia, in violation of Tribal Code Title 10, Chapter 10.201, a misdemeanor.
                    Court staff noted the client is currently out on a $500 cash bond, and advised her next
                    scheduled Court date is currently set for April 20, 2020, at 10 a.m.


          2         Mandatory Condition #3: You must refrain from any unlawful use of a controlled
                    substance. You must submit to one drug test within 15 days of release from imprisonment
                    and at least two periodic drug tests thereafter, as determined by the Court.

                    Supporting Evidence: Ms. Russette is alleged to have violated mandatory condition number
                    3 by ingesting both methamphetamine and Oxycodone, a prescription medication not
                    prescribed to the client, as previously occurring on or about January 31, 2020, based on
                    urinalysis testing and the client’s admission of such use.

                    On July 19, 2018, Ms. Kristina Russette signed her conditions relative to case number
                    1:16CR02006-EFS-11, indicating she understood all conditions as ordered by the Court.
                    Specifically, Ms. Russette was made aware by her U.S. probation officer that she was
                    required to refrain from using any illicit substance.

                    Specifically, on February 3, 2020, the undersigned officer received an e-mail from the
                    client’s supervising officer in the District of Montana, where the client was participating in
                    courtesy supervision, indicating she had just learned that on January 31, 2020, the client had
                    reported to their contract urinalysis testing provider and had submitted a urinalysis sample
                    that tested as presumptive positive for methamphetamine, Oxycodone, and Fentanyl. The
                    undersigned officer did then place a call to the client who admitted to the undersigned
                    officer that she had ingested both methamphetamine and a “prescription pill” not prescribed
                    to her, as previously occurring on or about January 30, 2020, following her release from
                    custody due to the stress resulting from the arrest. Ms. Russette denied knowing she had
                    intentionally ingested Fentanyl.
Prob12C
Re: Russette, Kristina Dawn
February 28, 2020
Page 3

                     On February 12, 2020, the undersigned officer received the lab confirmation report from the
                     supervising officer in the District of Montana, confirming the client’s urinalysis sample as
                     previously submitted on January 31, 2020, as being positive for both methamphetamine and
                     Oxycodone.

                     On February 25, 2020, Ms. Russette reported to the U.S. Probation Office in Spokane, and
                     did sign a drug use admission form documenting her use of methamphetamine and
                     Oxycodone, as previously occurring on January 30, 2020.
          3          Mandatory Condition #3: You must refrain from any unlawful use of a controlled
                     substance. You must submit to one drug test within 15 days of release from imprisonment
                     and at least two periodic drug tests thereafter, as determined by the Court.

                     Supporting Evidence: Ms. Russette is alleged to have violated mandatory condition number
                     3 by ingesting both Hydrocodone and Oxycodone, both prescription medications not
                     prescribed to the client, for approximately a 1 week period of time, and most recently
                     occurring on February 25, 2020, based on the client’s admission of such use.

                     On July 19, 2018, Ms. Kristina Russette signed her conditions relative to case number
                     1:16CR02006-EFS-11, indicating she understood all conditions as ordered by the Court.
                     Specifically, Ms. Russette was made aware by her U.S. probation officer that she was
                     required to refrain from using any illicit substance.

                     Specifically, on February 25, 2020, Ms. Russette reported to the U.S. Probation Office in
                     Spokane, as previously directed following her return to the Eastern District of Washington,
                     and after the termination of her previously approved courtesy supervision in the District of
                     Montana. As a part of the contact, Ms. Russette was directed to submit to urinalysis testing,
                     but was unable to do so on two separate occasions when directed, and following the client’s
                     presence in the office for over a 1-hour period of time. Ms. Russette was directed to report
                     back to the U.S. Probation Office on the following day for follow-up testing.

                     On February 26, 2020, Ms. Russette again reported to the U.S. Probation Office as directed,
                     and again proved unable to submit a sufficient sample for testing as directed. Ms. Russette
                     ultimately admitted to ingesting both Hydrocodone and Oxycodone, both medications not
                     prescribed to her, during the prior week. Specifically, Ms. Russette indicated she had secured
                     the medication while in Montana and before arriving in Spokane, and she had been taking
                     approximately two pills each day, one in the morning and one at night, by crushing the
                     medication and “snorting” it. Ms. Russette indicated she had used as a result of anxiety, but
                     indicated with the assistance of treatment she could cease her use of the substances. Ms.
                     Russette subsequently signed a drug use admission form citing her last use as previously
                     occurring on or about February 25, 2020.

The U.S. Probation Office respectfully recommends the Court issue a SUMMONS requiring the offender to appear
to answer to the allegation(s) contained in this petition.
Prob12C
Re: Russette, Kristina Dawn
February 28, 2020
Page 4

                                      I declare under penalty of perjury that the foregoing is true and correct.
                                                        Executed on:     February, 28, 2020
                                                                         s/Chris Heinen
                                                                         Chris Heinen
                                                                         U.S. Probation Officer


 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ X]     The Issuance of a Summons
 [ ]      Other


                                                                         Signature of Judicial Officer

                                                                            March 6, 2020
                                                                         Date
